Title: To James Madison from Hiram Haines, 4 June 1822
From: Haines, Hiram
To: Madison, James


                
                    Honourable Sir,
                    Slate MillsCulpeper County Va. June 4th. 1822.
                
                A desire not only to see, but to possess and preserve relicts of those venerable Heroes an[d] Sages whose exertions won and whose counsells have preserved that Glorious Liberty which I in common with Millions of my happy fellow citizens enjoy, is the cause of my (at present) addressing you, in which I hope you will excuse the liberty An intire stranger has thus unceremoniously taken.
                My wishes are to possess specimens of their hand writing and if possible correct copperplate engravings, or painted miniature likenesses of their persons. Should you, who has acted so important a part in the scenes referred to, be willing thus far to gratify me the favour will be received with pleasure and remembered with gratitude.
                I am but a youth of Nineteen, to whom, neither Fortune nor Nature has been propitious or profuse, and should you please to favour me with a specimen of your hand writing, I wish it to embrace some maxim or moral lesson that may be useful to me as I Journey through life, and which would probably be better remembered and more strictly regarded as having emenated from so respectable a source.
                On whatever subject you may please to write, affix your name in the style in which you have been in the habit of signing it. Address to Hiram Haines, Slate Mills Culpr. Cty. Va.
                May the Great Architect of the Universe give you health and Peace for your remaining days.
                
                    H: Haines
                
            